
	
		II
		112th CONGRESS
		2d Session
		S. 3043
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  certain women’s footwear, covering the ankle, whose height from the bottom of
		  the outer sole to the top of the upper does not exceed 8 inches, designed to be
		  worn in lieu of, but not over, other footwear as a protection against water,
		  oil, grease, or chemicals or cold or inclement weather.
	
	
		1.Certain women’s footwear,
			 covering the ankle, whose height from the bottom of the outer sole to the top
			 of the upper does not exceed 8 inches, designed to be worn in lieu of, but not
			 over, other footwear as a protection against water, oil, grease, or chemicals
			 or cold or inclement weather
			(a)In
			 generalHeading 9902.23.75 of the Harmonized Tariff Schedule of
			 the United States (relating to certain women's footwear, covering the ankle,
			 whose height from the bottom of the outer sole to the top of the upper does not
			 exceed 8 inches, designed to be worn in lieu of, but not over, other footwear
			 as a protection against water, oil, grease, or chemicals or cold or inclement
			 weather) is amended—
				(1)in the article
			 description, by striking $20/pair and inserting
			 $23/pair; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
